MEMORANDUM **
Harnek Singh, a native and citizen of India, petitions for review of the Board of *629Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review adverse credibility findings for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding based on inconsistencies between petitioner’s testimony and documentary evidence that he submitted, a finding that petitioner’s testimony that was vague and lacking in detail, and petitioner’s nonresponsiveness to questions during his hearing. See id. at 1043-45; see also Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir.1999).
Because petitioner failed to demonstrate that he is eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because petitioner’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence to support this claim, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *629courts of this circuit except as provided by Ninth Circuit Rule 36-3.